DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 1 has been amended, claims 7, 11-21 have been cancelled, claims 10, 32 have been withdrawn, new claim 33 has been added, and claims 1-6, 8-10, 22-33 are pending as amended on 03/28/22. Claims 1-6, 8-9, 33 are examined in this Office action.
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/22 has been entered.
 
Priority
7.       This application is a 371 of PCT/US2017/054369 09/29/2017.

Information Disclosure Statement
8.         The information disclosure statement (IDS), filed on 01/05/22 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Amendment
9.         Applicant's amendment filed on 03/28/22, has been fully considered and entered. 

Response to Arguments
10.         Applicant's arguments with respect to rejection of claims 1-4, 6 under 35 U.S.C. 103 as being unpatentable over van Zanten (US 2012/0264657) and claim 5 under 35 U.S.C. 103 as being unpatentable over van Zanten in view of Tehrani (US 2008/ 0194433) filed on 03/28/22, have been fully considered but are moot in view of amendment. Prior arts do not disclose amended features. Accordingly, previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.        Claims 1-6, 8-9, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1, new recitation “monitoring a density of the stable emulsion drilling fluid using an automatic system based on a feedback loop; automatically determining an additional volume of oil to add to the stable emulsion drilling fluid such that a target density of the stable emulsion drilling fluid is reached” is not disclosed in applicants specification originally filed. Applicants referred paragraph [0022] on remarks page 8 filed on 03/28/22 but referred paragraph does not disclose the recited new feature. Thus, the content of claim 1 e.g. new recitation “monitoring a density of the stable emulsion drilling fluid using an automatic system based on a feedback loop; automatically determining an additional volume of oil to add to the stable emulsion drilling fluid such that a target density of the stable emulsion drilling fluid is reached” constitute a new matter.
           Applicants are required to cancel the new matter in claim 1. Claims 2-6, 8-9, 33 depend directly or indirectly from the rejected claim 1.

Allowable Subject Matter
13.       Claims 2-6, 8-9, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.       Claims 22-31 are allowable. 
15.       The following is a statement of reasons for the indication of allowable subject matter:  Closest prior arts are van Zanten, Tehrani, and deBoer (US 2003/0217866).
          van Zanten discloses a stable aqueous based drilling fluid and method of drilling a wellbore in a subterranean formation, the method comprising providing the stable drilling fluid, wherein the stable drilling fluid comprising emulsion of saturated salt water continuous phase and oil as discontinuous phase comprising mineral oil, diesel oil or synthetic oil, solid particulate, an emulsion stabilizing agent or emulsifier such as fatty acid and biopolymer such as xanthan, wherein the emulsion stabilizing agent is added to the stabilized emulsion composition in any amount capable of stabilizing the emulsion to a desired degree (para [0004], [0008], [0014]-[0021], [0026], [0029]) van Zanten does not disclose the amended feature of claim 1  and original claim 7 equivalent method step in claim 22. 
           Tehrani discloses providing a stable emulsion drilling fluid comprising an aqueous liquid such as fresh water, sea water, water containing organic and/or inorganic dissolved salts (i.e., brine) such as calcium chloride, and sodium chloride, a biopolymer such as xanthan, scleroglucan, guar, and welan gum, an emulsifier such as fatty acids, soaps of fatty acids, amidoamines, polyamides, polyamines, oleate esters such as sorbitan monoleate, sorbitan dioleate, imidazoline derivatives or alcohol derivatives, solid particulate such as sepiolite or organophilic clay viscosifiers include bentonite, hectorite, attapulgite, and oil such as polyolefins, polydiorganosiloxanes, siloxanes or organosiloxanes, diesel oil, crude oil, esters, ethers, acetals, di-alkylcarbonates, as well as combinations and mixtures (para [0011-[0020]). Tehrani further discloses clay such as VG-66 and VG-PLUS (para [0020]) but does not disclose the amended feature of claim 1 and original claim 7 equivalent method step in claim 22.
          deBoer discloses a steps of circulating a drilling fluid to a drilling rig, monitoring the density of the drilling fluid, adding predetermined volumes of a base fluid to the drilling fluid to lower the density of the drilling fluid, and recirculating the drilling fluid, wherein the base fluid is oil base fluid, and wherein the drilling fluid is an oil based fluid and comprises a fluid conditioning agents for emulsifying oil in water to stabilize the drilling fluid properties at elevated temperature (para [0006], [0030], [0052], [0076], [0080], [0084], [0087]). However, claim 1 and claim 22 require aqueous based fluid. The closest prior arts do not suggest or disclose features of claims 1, 22.
            
Conclusion
           Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766